SUPPLEMENT DATED SEPTEMBER 30, 2011 TO PROSPECTUS DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS FLEX NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement updates the above-referenced prospectus (the “Prospectus”) to reflect changes in the variable investment options available under the flexible payment deferred annuity contracts (“Contracts”) described in the Prospectuses. Please read this supplement carefully and keep it with your Prospectus for future reference. Effective October 31, 2011, Sun Life Assurance Company of Canada (U.S.) is adding the following new variable investment options under the Contracts. The list of the available investment options appearing on the first page, and under the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS,” of your Prospectus is revised accordingly. Please consult with your registered representative to obtain prospectuses with more detailed information about these investment options. You should read those prospectuses, as well as your Prospectus, carefully before you invest, and keep them for future reference. Large-Cap Equity Funds Asset Allocation Funds JPMorgan Insurance Trust U.S. Equity Portfolio, Class 2 PIMCO All Asset Portfolio, Administrative Class MFS® Growth Portfolio, Service Class Putnam VT Absolute Return 500 Fund, Class IB Putnam VT Equity Income Fund, Class IB Global Bond Fund Universal Institutional Funds, Inc. - Growth Portfolio, Class II Templeton Global Bond Securities Fund, Class 4 Small -Mid-Cap Equity Funds Intermediate Term Bond Funds AllianceBernstein Small/Mid Cap Value Portfolio, Class B JPMorgan Insurance Trust Core Bond Portfolio, Class 2 International/Global Equity Funds MFS® Research Bond Series, Service Class Invesco V.I. International Growth Fund, Series II PIMCO EqS Pathfinder Portfolio, Advisor Class In addition, the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS” is revised to incorporate the following investment management disclosures: AllianceBernstein L.P. advises the AllianceBernstein Portfolio. Franklin Advisers, Inc. advises the Templeton Fund. Invesco Advisers, Inc. advises the Invesco Fund. J.P. Morgan Investment Management Inc. advises the JPMorgan Portfolios. Massachusetts Financial Services Company, our affiliate,advises the MFS® Series. Morgan Stanley Investment Management Inc. advises The Universal Institutional Funds, Inc. Portfolio. Pacific Investment Management Company LLC advises the PIMCO Portfolios; PIMCO All Asset Portfolio (sub-advised by Research Affiliates, LLC). Putnam Investment Management, LLC advises the Putnam Funds. On October 31, 2011, the lists Designated Funds for all optional living benefits will be deleted and replaced by the following: For Contracts participating in SIR with a 7% bonus, the only Funds, dollar-cost averaging program options, and asset allocation models that currently qualify as Designated Funds are as follows: Asset Allocation Models Funds Build Your Own Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio, Class B Blended Model MFS® Global Tactical Allocation Portfolio, Service Class PIMCO All Asset Portfolio, Administrative Class Dollar-Cost Averaging Program Options PIMCO Global Multi-Asset Portfolio, Advisor Class 6-Month DCA Guarantee Option Putnam VT Absolute Return 500 Fund, Class IB 12-Month DCA Guarantee Option SCSM Ibbotson Balanced Fund, Service Class SCSM Ibbotson Conservative Fund, Service Class Masters Flex NY 9/2011 For all other Contracts participating in a living benefit including SIR with a 6% bonus, the only Funds, dollar-cost averaging programs, and asset allocation models that are deemed to be Designated Funds are: Asset Allocation Models Funds (continued) 90/10 Masters Model1 Fidelity® Variable Insurance Products Fund IV - Freedom 2015 80/20 Masters Model2 Portfolio, Service Class 2 Build Your Own Portfolio Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Blended Model Portfolio, Service Class 2 Fidelity® Variable Insurance Products III - Balanced Portfolio, Dollar-Cost Averaging Program Options Service Class 2 6-Month DCA Guarantee Option MFS® Global Tactical Allocation Portfolio, Service Class 12-Month DCA Guarantee Option PIMCO Global Multi-Asset Portfolio, Advisor Class AllianceBernstein Balanced Wealth Strategy Fund, Class B Funds AllianceBernstein Dynamic Asset Allocation Portfolio, Class B SCSM Ibbotson Growth Fund, Service Class Invesco Van Kampen V.I. Equity and Income Fund, Series II SCSM Ibbotson Balanced Fund, Service Class BlackRock Global Allocation V.I. Fund, Class III SCSM Ibbotson Conservative Fund, Service Class PIMCO All Asset Portfolio, Administrative Class MFS® Total Return Portfolio, Service Class Putnam VT Absolute Return 500 Fund, Class IB 1 Not available to Contracts purchased on or after February 17, 2009. 2 Not available to Contracts purchased on or after August 17, 2009. On October 31, 2011, the following replaces the appendix to your Prospectus that describes the “Build Your Own Portfolio” program: BUILD YOUR OWN PORTFOLIO This Appendix sets forth the Funds and percentage limits that constitute the “build your own portfolio” program. This program is more fully described under “BUILD YOUR OWN PORTFOLIO” in the Prospectus. Briefly, if you comply with this program, the portfolio you build will satisfy the Designated Funds requirement under certain optional living benefit riders. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. For Contracts with the Sun Income Riser with 7% bonus, the following is the Build Your Own Portfolio model that applies to your Contract. Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Dynamic Asset Allocation Portfolio AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio PIMCO Global Multi-Asset Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio Invesco Van Kampen V.I. Comstock Fund SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio MFS® Global Tactical Allocation Portfolio Franklin Income Securities Fund MFS® Value Portfolio Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® SCSM Ibbotson Balanced Fund Invesco Van Kampen V.I. Equity and Income Fund Mutual Shares Securities Fund Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund SCSM Ibbotson Conservative Fund MFS® Total Return Portfolio MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund PIMCO All Asset Portfolio SCSM Ibbotson Growth Fund MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Putnam VT Absolute Return 500 Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund Templeton Global Bond Securities Fund JPMorgan Insurance Trust Core Bond Portfolio BlackRock Global Allocation V.I. Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA MFS® Research Bond Series SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio Masters Flex NY 9/2011 Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% Putnam VT Equity Income Fund MFS® International Growth Portfolio SCSM WMC Large Cap Growth Fund Columbia Variable Portfolio - Marsico Growth Fund Columbia Variable Portfolio - Marsico 21st Century Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio Masters Flex NY 9/2011 For all Contracts purchased on or after August 17, 2009, and before February 8, 2010, including Contracts with SIR with a 6% bonus, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 80% 20% to 70% 0% to 50% 0% to 30% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® MFS® Total Return Portfolio Mutual Shares Securities Fund Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund Invesco Van Kampen V.I. Equity and Income Fund MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund SCSM Ibbotson Balanced Fund SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund PIMCO All Asset Portfolio JPMorgan Insurance Trust Core Bond Portfolio SCSM Ibbotson Conservative Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA Templeton Global Bond Securities Fund MFS® Research Bond Series SCSM Ibbotson Growth Fund SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund BlackRock Global Allocation V.I. Fund JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio PIMCO Global Multi-Asset Portfolio Putnam VT Equity Income Fund MFS® International Growth Portfolio MFS® Global Tactical Allocation Portfolio SCSM WMC Large Cap Growth Fund AllianceBernstein Dynamic Asset Allocation Portfolio Columbia Variable Portfolio - Marsico Growth Fund Putnam VT Absolute Return 500 Fund ColumbiaVariable Portfolio - Marsico 21st Century Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio Masters Flex NY 9/2011 For Contracts purchased after February 16, 2009, and prior to August 17, 2009, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 80% 0% to 70% 0% to 70% 0% to 30% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® MFS® Total Return Portfolio Mutual Shares Securities Fund Lord Abbett Series Fund Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund Oppenheimer Balanced Fund/VA MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund Invesco Van Kampen V.I. Equity and Income Fund MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund PIMCO All Asset Portfolio JPMorgan Insurance Trust Core Bond Portfolio SCSM Ibbotson Balanced Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA Templeton Global Bond Securities Fund MFS® Research Bond Series SCSM Ibbotson Conservative Fund SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund SCSM Ibbotson Growth Fund JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio BlackRock Global Allocation V.I. Fund Putnam VT Equity Income Fund MFS® International Growth Portfolio PIMCO Global Multi-Asset Portfolio SCSM WMC Large Cap Growth Fund MFS® Global Tactical Allocation Portfolio Columbia Variable Portfolio - Marsico Growth Fund AllianceBernstein Dynamic Asset Allocation Portfolio Columbia Variable Portfolio - Marsico 21st Century Fund Putnam VT Absolute Return 500 Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio Masters Flex NY 9/2011 For Contracts purchased prior to February 17, 2009, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled. Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 25% to 80% 0% to 75% 0% to 75% 0% to 30% 0% to 10% PIMCO Total Return Portfolio6 AllianceBernstein Balanced Wealth Strategy Portfolio7 Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund Sun Capital Investment Grade Bond Fund® Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund MFS® High Yield Portfolio5 MFS® Government Securities Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund MFS® Growth Portfolio PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio Franklin Templeton Founding Funds Allocation Fund7 Mutual Shares Securities Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund PIMCO Real Return Portfolio6 MFS® Total Return Portfolio MFS® Utilities Portfolio Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio MFS® Money Market Portfolio5,7 Oppenheimer Balanced Fund/VA MFS® Blended Research® Core Equity Portfolio2 Oppenheimer Main Street Small- & Mid-Cap Fund/VA2 Templeton Developing Markets Securities Fund5 Sun Capital Money Market Fund® Invesco Van Kampen V.I. Equity and Income Fund 7 MFS® Global Research Portfolio2 MFS® New Discovery Portfolio2 MFS® Emerging Markets Equity Portfolio SCSM Goldman Sachs Short Duration Fund7 Fidelity® Variable Insurance Products Fund IV - Freedom 2010 Portfolio6 MFS® Core Equity Portfolio MFS® Mass Investors Growth Stock Portfolio2 MFS® Strategic Income Portfolio1 SCSM PIMCO Total Return Fund7 Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio SCSM Davis Venture Value Fund MFS® International Value Portfolio SCSM PIMCO High Yield Fund7 SCSM BlackRock Inflation Protected Bond Fund7 Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio Oppenheimer Main St. Fund®/VA6 Templeton Foreign Securities Fund5 Lazard Retirement Emerging Markets Equity Portfolio7 Wells Fargo Variable Trust - VT Total Return Bond Fund7 SCSM Ibbotson Balanced Fund7 SCSM Lord Abbett Growth & Income Fund7 MFS® Research International Portfolio PIMCO All Asset Portfolio JPMorgan Insurance Trust Core Bond Portfolio7 SCSM Ibbotson Conservative Fund7 SCSM Goldman Sachs Mid Cap Value Fund7 Templeton Growth Securities Fund Templeton Global Bond Securities Fund7 MFS® Research Bond Series7 SCSM Ibbotson Growth Fund7 SCSM BlackRock Large Cap Index Fund First Eagle Overseas Variable Fund BlackRock Global Allocation V.I. Fund7 JPMorgan Insurance Trust U.S. Equity Portfolio7 Oppenheimer Global Securities Fund/VA PIMCO Global Multi-Asset Portfolio7 Putnam VT Equity Income Fund7 Columbia Variable Portfolio - Marsico International Opportunities Fund MFS® Global Tactical Allocation Portfolio7 Fidelity® Variable Insurance Products III - Mid Cap Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio7 Wanger USA3 Putnam VT Absolute Return 500 Fund7 Wanger Select3 Columbia Variable Portfolio - Small Cap Value Fund3 MFS® International Growth Portfolio SCSM WMC Large Cap Growth Fund Columbia Variable Portfolio - Marsico Growth Fund4 Columbia Variable Portfolio - Marsico 21st Century Fund4 MFS® Mid Cap Growth Portfolio1 MFS® Global Growth Portfolio1 SCSM WMC Blue Chip Mid Cap Fund7 Universal Institutional Funds Inc. Mid Cap Growth Portfolio7 Masters Flex NY 9/2011 Fixed Income Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 25% to 80% 0% to 75% 0% to 75% 0% to 30% 0% to 10% Invesco Van Kampen V.I. Mid Cap Value Fund7 AllianceBernstein International Growth Portfolio7 AllianceBernstein International Value Portfolio6,7 Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio7 SCSM AllianceBernstein International Value Fund7 SCSM Columbia Small Cap Value Fund7 SCSM Invesco Small Cap Growth Fund7 SCSM BlackRock International Index Fund7 AllianceBernstein Small/Mid Cap Value Portfolio7 Invesco V.I. International Growth Fund7 PIMCO EqS Pathfinder Portfolio7 Universal Institutional Funds Inc. - Growth Portfolio7 1Only available if you purchased your Contract before February 2, 2004. 2Only available if you purchased your Contract before March 5, 2007. 3Only available if you purchased your Contract through a Bank of America representative before April 22, 2007. 4 Only B Class shares available if you purchased your Contract on or after March 5, 2007. Only A Class shares available if you purchased your Contract through a Bank of America representative before March 5, 2007. 5Only available if you purchased your Contract before March 10, 2008. 6Only available if you purchased your Contract before October 20, 2008. 7Not available for investment if you purchased your Contract through a Bank of America representative between April 25, 2005 and April 20, 2007. * Masters Flex NY 9/2011
